DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. In particular, Applicant argues that Jeon fails to teach “increase a luminance of the farther display area” as recited in amended claim 1. The Office respectfully disagrees. The Office respectfully submits that Jeon discloses a method of performing local dimming by applying a dimming value to each display block in a plurality of display blocks B11 to B57 (Figs.3A,3B). A center block (e.g., block B34) is a reference block. A brightness of an abnormal block (e.g., blocks in the periphery of the display panel) can be adjusted according to the reference block so as to acquire a uniform brightness on the entire display panel ([0013]). In other words, brightness of abnormal blocks are adjusted to be the same as the brightness of the reference block.

    PNG
    media_image1.png
    1320
    1561
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1386
    1484
    media_image2.png
    Greyscale

	Figure 6A, Jeon discloses a reference dimming curve applied to a reference block RB (e.g., a center block B34). It is understood that the reference dimming curve is the one supposed to be applied the brightness measured from the reference block RB with respect to the first grayscale may be higher than the brightness measured from the abnormal block. In this case, the dimming value for the abnormal block with respect to the first grayscale is lower than the dimming value for the reference block RB with respect to the first grayscale...” ([0090]). More clearly, for example, [0094], Fig.6B shows a dimming curve applied to an abnormal block. At a grayscale between A and B, a dimming value for the first abnormal block AB1 may be lower than a dimming value for the reference block RB. It is understood that the dimming value of the abnormal block being lower than that of the reference block means that the brightness of the abnormal block is increased with respect to a brightness of the abnormal block without an adjustment. In other words, if the brightness measured from the reference block RB is higher than the brightness measured from the abnormal block, the brightness of the abnormal block is increased to be the same as that of the reference block (with respect to the same grayscale).
	Regarding claim 2; Applicant argues that Fujioka et al. fails to cure at least the deficiencies of Jeon with respect to amended claim 1. The Office respectfully submits that Jeon teaches the limitation “increase a luminance of the farther display area based on a ration of a luminance of the central display area to the luminance of the farther display area” as recited in amended claim 1 (see the analysis above).
	Regarding claim 4; Applicant argues that Jeon fails to teach the new limitation “adjacent display area disposed adjacent to the farther display area, wherein the luminance compensator applies the luminance compensating signal to the adjacent display area based on a ratio of the luminance of the 
	Regarding claims 5 and 17; Applicant argues that Jeon fails to teach a backlight compensating signal output to a corner of the display panel is based on a ratio of a luminance of a center of the display panel to a luminance of the corner of the display panel. The Office respectfully respond that Jeon teaches this limitation (see the analysis of amended claim 1 above). 
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon (US Pub 2018/0061330 A1).
Regarding claim 1; Jeon teaches a display apparatus (a liquid crystal display panel 140, Figs.1,3A-3C,5B,5C) comprising:

    PNG
    media_image3.png
    1155
    1689
    media_image3.png
    Greyscale

	a display panel configured to display an image and having a display panel driver (e.g., a gate driver 130, Fig.1) and a plurality of display areas (a plurality of display blocks B11-B57, Fig.5B) including a closer display area disposed in a portion of the display panel relatively closest to the display panel driver (e.g., display blocks B11, B21, B31, B41, and B51 which are disposed closest to the gate driver 130) a central display area (a center block B34 serves as a reference block RB, Fig.5B, [0079]) disposed in a central portion of the display panel (see Fig.5B) and a farther display area disposed in a portion of the display panel relatively farthest from the display panel driver (e.g., display blocks B57);
	a luminance compensator (a local dimming unit 111, Fig.1, [0056]) configured to generate a luminance compensating signal having different compensation values for each of the plurality of display areas ([0008-0010,0014,0087], the reference block RB which is the block B34 at the center among the plurality of blocks B11 to B57 may have a different dimming value from that of the blocks B11, B12, B13, B14, B15, B16, B17, B21, B27, B31, B37, B41, B47, B51, B52, B53, B54, B55, B56, and B57 which are at the edges and in which a light leakage or a black uniformity defect occurs),
	wherein the luminance compensator applies the luminance compensating signal to increase a luminance of the farther display area based on a ratio of a luminance of the central display area to the luminance of the farther display area ([0088,0090,0094], a dimming value for an abnormal block can be calculated as:

    PNG
    media_image4.png
    90
    386
    media_image4.png
    Greyscale

Accordingly, a dimming value for the corner block B57 = (LB57/LB34)*α; where LB57 is a brightness of the corner block B57; LB34 is a brightness of the center block B34; and α is a dimming value for the reference block RB (i.e., the center block B34)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Fujioka et al. (US Pub. 2011/0050738 A1).
Regarding claim 2; Jeon teaches the display apparatus of claim 1 as described above. Jeon does not teach that the luminance compensator receives an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode, and wherein the luminance compensator generates the luminance compensating signal when the operation mode is the night mode.
	 Fujioka teaches that the luminance compensator (an instrument panel control system 17, Fig.1) receives an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode ([0147], the instrument panel control system 117 receives information concerning ambient brightness detected by an illumination sensor to determine whether an LCD display is operating in a day mode or a night mode based on comparing the detected ambient brightness with a threshold. A backlight control signal instructing a day mode or a night mode is sent to a backlight driving circuit 15 (Fig.1) to control the backlight), and wherein the luminance compensator generates the luminance compensating signal when the operation mode is the night mode ([0150,0151], in the day mode, the backlight irradiates the LCD 111 with light at its full power. In the night mode, the luminance of the backlight is reduced to 50%).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Fujioka of adjusting a brightness of a backlight in a day mode and a night mode. The motivation would have been in order to reduce power consumption and to enable a user to see images in a day/night mode comfortably.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Jung et al. (US Pub 2016/0365051 A1) and Hasegawa (US Pub. 2008/0284721 A1).
Regarding claim 3; Jeon teaches the display apparatus of claim 1 as described above. Jeon further teaches a backlight assembly having a plurality of light sources overlapping the plurality of display areas respectively, wherein the luminance compensating signal comprises a backlight compensating signal having different compensating values ([0008], different dimming values for display blocks).
	Jeon does not teach different compensating values according to a distance between the display panel driver and each of the plurality of light sources.
	Jung teaches different compensating values according to a distance between the display panel driver and each of the plurality of light sources ((Fig.6, [0018,0027,0104-0106], the lookup table stores a plurality of backlight values corresponding to RC delay values according to a position of each of pixels of the display panel. The RC (resistance-capacitance) delay values are corresponding to positions of pixels in a gate lines. More specifically, Fig.1B, [0064,0099-0101], when the gate driver IC is disposed on a left side of the display panel, a gate driving voltage is measured at the rightmost position of the gate line has a waveform which is delayed more than a gate voltage which is measured at the leftmost position of the gate line. As such, the brightness of pixel which is far from the gate driver IC may be lower than the brightness of a pixel which is closer to the gate driver IC. For example, an imbalance of the brightness may be compensated by the backlight 160 which increases the brightness in the direction away from the gate driver IC 130 (graph 54 represents an increasing of brightness supplied by the backlight unit in according to increasing in a direction 58 away from the gate driver IC, Fig.5B)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Jeon to include the method of Jung of applying different compensating values according to a distance between a gate driver and a light source. The motivation would have been in order to compensate for brightness non-uniformity of the display panel (Jung, [0003]).
the luminance compensator generates the luminance compensating signal when a target luminance of the image displayed on the display panel is less than a threshold luminance.
	Hasegawa teaches that the luminance compensator (a microcomputer 50, Fig.2) generates the luminance compensating signal when a target luminance of the image displayed on the display panel is less than a threshold luminance ([0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight ([0010-0012,0065,0072])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Hasegawa (US Pub. 2008/0284721 A1) and Dunn (US Pub. 2018/0012565 A1) .
Regarding claim 4; Jeon teaches the display apparatus of claim 1 as described above. Jeon further teaches that an adjacent display area (e.g., a block B56, Figs.3A,3B) disposed adjacent to the farther display area (block B56 is adjacent to the block B57), wherein the luminance compensator applies the luminance compensating signal to the adjacent display area based on a ratio of the luminance of the central display area to the luminance of the adjacent display area (similar to the analysis of claim 1, see [0088]).
a luminance sensor configured to sense a luminance of the image displayed on the display panel, wherein the luminance compensator generates the luminance compensating signal when the sensed luminance is less than a threshold luminance.
	Hasegawa teaches that a brightness average value detecting circuit configured to sense a luminance of the image displayed on the display panel, wherein the luminance compensator generates the luminance compensating signal when the sensed luminance is less than a threshold luminance ([0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight ([0010-0012,0065,0072])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
	Jeon and Hasegawa do not explicitly teach that a luminance sensor configured to sense a luminance of the image displayed on the display panel.
	Dunn teaches a luminance sensor configured to sense a luminance of the image displayed on the display panel (para.[0040,0046], a display light sensor 40 may be positioned in front of a display 24 in order to measure brightness level of the display 24. Detected signal from the display light sensor is used to control a brightness of a backlight).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon and Hasegawa to include the method of Dunn of providing a display light sensor to sense a brightness of a display to provide a feedback to control a .
Claims 5-15,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. 2016/0365051 A1) in view of Jeon (US Pub 2018/0061330 A1).
Regarding claim 5; Jung teaches a display apparatus (a display apparatus 100, Fig.1A,2) comprising: 
a display panel (a display panel 110) configured to display an image and including a plurality of display areas; 
a display panel driver (a gate driver IC 130) configured to output a driving signal to the display panel ([0012], the gate driver IC outputs a gate driving voltage to a plurality of gate lines); 
a backlight unit (a backlight unit 160, Fig.2) configured to provide light to the display panel ([0016]); and 
a luminance compensating part (a lookup table 60, Fig.6) configured to generate a backlight compensating signal having different compensating values according to a distance between the display panel driver and each of the plurality of display areas of the display panel (Fig.6, [0018,0027,0104-0106], the lookup table stores a plurality of backlight values corresponding to RC delay values according to a position of each of pixels of the display panel. The RC (resistance-capacitance) delay values are corresponding to positions of pixels in a gate lines. More specifically, Fig.1B, [0064,0099-0101], when the gate driver IC is disposed on a left side of the display panel, a gate driving voltage is measured at the rightmost position of the gate line has a waveform which is delayed more than a gate voltage which is measured at the leftmost position of the gate line. As such, the brightness of pixel which is far from the gate driver IC may be lower than the brightness of a pixel which is closer to 
the display panel driver comprises a gate driver (a gate driver IC 130, Fig.1B) configured to output a gate signal to the display panel ([0057]) and a data driver (a source driver IC 120, Fig.1B) configured to output a data voltage to the display panel ([0058]), 
wherein the display panel includes a central display area disposed in a central portion of the display panel (Fig.1B, an area in a central position of the display panel) and a corner display area relatively farthest from the gate driver and the data driver (Fig.1B, an area at a right lower corner of the display panel), 
wherein the backlight unit includes a plurality of light source blocks having a plurality of light sources corresponding to the plurality of display areas ([0081], the backlight unit includes a plurality of light sources forming a plurality of blocks), 
wherein the backlight unit includes a central light source block overlapped with the central display area and a corner light source block overlapped with the corner display area (Fig.8 and [0081], the backlight unit is disposed on a rear surface of the display pane. Therefore, there would be light source blocks overlapping the center area and the corner area).
	Jung does not teach that the luminance compensating part generates the different compensating values for the central light source block and the corner light source block; wherein luminance compensating part applies the backlight compensating signal to the corner light source block of the backlight based on a ratio of a luminance of the central light source block of the backlight to a luminance of the corner light source block of the backlight.
the luminance compensating part generates the different compensating values for the central light source block and the corner light source block ([00080010,0014,0087], the reference block RB which is the block B34 at the center among the plurality of blocks B11 to B57 may have a different dimming value from that of the blocks B11, B12, B13, B14, B15, B16, B17, B21, B27, B31, B37, B41, B47, B51, B52, B53, B54, B55, B56, and B57 which are at the edges and in which a light leakage or a black uniformity defect occurs), wherein luminance compensating part applies the backlight compensating signal to the corner light source block of the backlight based on a ratio of a luminance of the central light source block of the backlight to a luminance of the corner light source block of the backlight ([0088], a dimming value for an abnormal block can be calculated as:

    PNG
    media_image4.png
    90
    386
    media_image4.png
    Greyscale

Therefore, a dimming value for the corner block B57 = (LB57/LB34)*α; 
where LB34 is a brightness of the corner block B57; LB57 is a brightness of the center block B34 and α is a dimming value for the reference block RB).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jung of driving a backlight of a LCD display to include the method of determining dimming values of abnormal blocks based on a ratio of brightness measured from the abnormal blocks to a brightness measured from a center block. The motivation would have been in order to improve the display brightness uniformity.
Regarding claim 6; Jung and Jeon teach the display apparatus of claim 5 as described above. Jung does not teach that when a luminance of the central light source block is LA and a luminance of the corner light source block is LB, the luminance compensating part applies the backlight compensating signal to the corner light source block according to LA/LB.
when a luminance of the central light source block is LA and a luminance of the corner light source block is LB, the luminance compensating part applies the backlight compensating signal to the corner light source block according to LA/LB (see the analysis of claim 5 above. The equation to calculate the dimming value for the corner block B57 can be rewritten as:
Dimming value for the corner block B57 = (LB57/LB34)*α =                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            L
                                            B
                                            34
                                        
                                        
                                            L
                                            B
                                            57
                                        
                                    
                                
                            
                        
                    * α;
Therefore, the dimming value for the corner block would be based on a ratio LB34/LB57). The motivation is the same as claim 5.
Regarding claim 7; Jung and Jeon teach the display apparatus of claim 5 as described above. Jung does not teach that when a luminance of the central light source block is LA and a luminance of the corner light source block is LB, the luminance compensating part applies the backlight compensating signal to the corner light source block according to LA/LB.
	Jeon teaches when a luminance of the central light source block is LA and a luminance of the corner light source block is LB, the luminance compensating part applies the backlight compensating signal to the corner light source block according to LA/LB (see the analysis of claim 5 above). The motivation is the same as claim 5.
Regarding claim 8; Jung and Jeon teaches the display apparatus of claim 5 as described above. Jung does not teach that the display panel further includes a first corner adjacent display area adjacent to the corner display area in a first direction and a second corner adjacent display area adjacent to the corner display area in a second direction, wherein the backlight unit further includes a first corner adjacent light source block overlapped with the first corner adjacent display area and a second corner adjacent light source block overlapped with the second corner adjacent display area, wherein the luminance compensating part generates different compensating values for the central light source block and the first corner adjacent light source block, and wherein the luminance compensating part generates different compensating values for the central light source block and the second corner adjacent light source block.
	Jeon teaches the display panel further includes a first corner adjacent display area (a display area corresponding to a block B56, Fig.5B) adjacent to the corner display area in a first direction (horizontal direction) and a second corner adjacent display area (a display area corresponding to a block B47) adjacent to the corner display area in a second direction (vertical direction), wherein the backlight unit further includes a first corner adjacent light source block (block B56) overlapped with the first corner adjacent display area (Fig.5B) and a second corner adjacent light source block (block B47) overlapped with the second corner adjacent display area (Fig.5B), wherein the luminance compensating part generates different compensating values for the central light source block and the first corner adjacent light source block (0087]), and wherein the luminance compensating part generates different compensating values for the central light source block and the second corner adjacent light source block ([0087]).
	The motivation is the same as claim 5.
Regarding claim 9; Jung and Jeon teach the display apparatus of claim 8 as described above. Jung does not teach that when a luminance of the central light source block is LA and a luminance of the first corner adjacent light source block is LC, the luminance compensating part applies the backlight compensating signal to the first corner adjacent light source block according to LA/LC.
	Jeon teaches when a luminance of the central light source block is LA and a luminance of the first corner adjacent light source block is LC, the luminance compensating part applies the backlight compensating signal to the first corner adjacent light source block according to LA/LC (similar analysis as claim 5, a dimming value for a block B56 which is equivalent to “a first corner adjacent light source block” can be calculated:
                        
                            
                                
                                    1
                                
                                
                                    (
                                    
                                        
                                            L
                                            B
                                            34
                                        
                                        
                                            L
                                            B
                                            56
                                        
                                    
                                    )
                                
                            
                        
                    *α; where LB56 is a brightness measured from the block B56). The motivation is the same as claim 5.
Regarding claim 10; Jung and Jeon teach the display apparatus of claim 8 as described above. Jung does not teach that when a luminance of the corner light source block is LB and a luminance of the first corner adjacent light source block is LC, the luminance compensating part applies the backlight compensating signal to the first corner adjacent light source block according to LB/LC.
	Jeon teaches that when a luminance of the corner light source block is LB and a luminance of the first corner adjacent light source block is LC, the luminance compensating part applies the backlight compensating signal to the first corner adjacent light source block according to LB/LC (see the analysis of claim 5. The block B56 can be considered as “a first corner adjacent light source block” as claimed. Accordingly, dimming values for block B56 and block B47 can be calculated:
a dimming value for block B56 = (LB56/LB34)*α;
the dimming value for the corner block B57 = = (LB57/LB34)*α;
The dimming value for block B56 =                                 
                                    
                                        
                                            1
                                        
                                        
                                            (
                                            
                                                
                                                    L
                                                    B
                                                    57
                                                
                                                
                                                    L
                                                    B
                                                    56
                                                
                                            
                                            )
                                        
                                    
                                
                             *the dimming value for block B57)
The motivation is the same as claim 5.
Regarding claim 11; Jung and Jeon teach the display apparatus of claim 5 as described above. Jung does not teach that the central light source block includes a central edge light source block adjacent to the central display area, and the corner light source block includes a corner edge light source block adjacent to the corner display area, and wherein the luminance compensating part generates different compensating values for the central edge light source block and the corner edge light source block.
	Jeon teaches the central light source block includes a central edge light source block adjacent to the central display area (block B54, Fig.5B), and the corner light source block includes a corner edge light source block adjacent to the corner display area (block B56), and wherein the luminance compensating part generates different compensating values for the central edge light source block and the corner edge light source block ([0014], the edge blocks (e.g., blocks B54 and B56) are applied with different dimming values. The block B54 is equivalent to “a central edge light source block adjacent to the central display area” as claimed. The block B56 is equivalent to “a corner edge light source block adjacent to the corner display area” as claimed). The motivation is the same as claim 5.
Regarding claim 12; Jung and Jeon teach the display apparatus of claim 11 as described above. Jung does not teach that when a luminance of the central edge light source block is LA and a luminance of the corner edge light source block is LB, the luminance compensating part applies the backlight compensating signal to the corner edge light source block based on LA/LB.
	Jeon teaches when a luminance of the central edge light source block is LA and a luminance of the corner edge light source block is LB, the luminance compensating part applies the backlight compensating signal to the corner edge light source block based on LA/LB (see analysis of claim 5, dimming values of blocks B54 and B56 can be calculated as:
	A dimming value for block B54 = (LB54/LB34)*α;
	A dimming value for block B56 = (LB56/LB34)*α; where LB54 is a brightness measured from block B54 and LB56 is a brightness measured from block B56;
The dimming value for block B56 =                                
                                    
                                        
                                            1
                                        
                                        
                                            (
                                            
                                                
                                                    L
                                                    B
                                                    54
                                                
                                                
                                                    L
                                                    B
                                                    56
                                                
                                            
                                            )
                                        
                                    
                                
                            *the dimming value for block B54).
The motivation is the same as claim 5.
Regarding claim 13; Jung and Jeon teach the display apparatus of claim 12 as described above. Jung does not teach that the display panel further includes a first corner adjacent display area adjacent to the corner display area, wherein the backlight unit further includes a corner adjacent edge light source block adjacent to the first corner adjacent display area, and wherein when a luminance of the central edge light source block is LA and a luminance of the corner adjacent edge light source block is LC, the luminance compensating applies the backlight compensating signal to the corner adjacent edge light source block according to LA/LC.
	Jeon teaches that the display panel further includes a first corner adjacent display area adjacent to the corner display area (e.g., a display area corresponding to a block B55, Fig.5B), wherein the backlight unit further includes a corner adjacent edge light source block (block B55) adjacent to the first corner adjacent display area, and wherein when a luminance of the central edge light source block is LA and a luminance of the corner adjacent edge light source block is LC, the luminance compensating applies the backlight compensating signal to the corner adjacent edge light source block according to LA/LC (see the analysis of claim 5 and [0088], a dimming value for block B55 is calculated as:
	The dimming value for block B55 = (LB55/LB34)*α; where LB55 is a brightness measured from block B55;
	The dimming value for block B54 = (LB54/LB34)*α;
The dimming value for block B55 =                                
                                    
                                        
                                            1
                                        
                                        
                                            (
                                            
                                                
                                                    L
                                                    B
                                                    54
                                                
                                                
                                                    L
                                                    B
                                                    55
                                                
                                            
                                            )
                                        
                                    
                                
                            *the dimming value for block B54).
The motivation is the same as claim 5.
Regarding claim 14; Jung and Jeon teaches the display apparatus of claim 5 as described above. Jung further teaches that a driving controller (timing controller 150, Fig.2) configured to receive input image data and an input control signal and output a control signal to the display panel driver ([0013,0022,0068, 0069]).
Jung does not explicitly teach that the driving controller includes the luminance compensating part.
Jeon teaches that the driving controller includes the luminance compensating part (Fig.1, [0013,0014,0056], a timing controller 110 includes a local dimming unit 111 configured to individually 
	The motivation is the same as claim 5.
Regarding claim 15; Jung and Jeon teach the display apparatus of claim 14 as described above. Jung further teaches that the luminance compensating part applies a signal according to target grayscales of the input image data for the display areas to the compensating values according to the distance between the display panel driver and the display areas of the display panel to generate a backlight driving signal (see the analysis of claim 1, Figs.5B,6; Jung discloses a method of generating a driving voltage for the backlight unit depending upon a position of light sources. In order to obtain a consistent brightness of the display panel (e.g., graph 56, Fig.5B), brightness of the backlight unit is increased in a direction away from the gate driver).
	Jung does not explicitly teach a local dimming signal.
	Jeon teaches a local dimming signal (Fig.1, [0013,0014,0056], Jeon discloses that the local dimming unit 111 generates a dimming signal DIM to drive the backlight unit 160).
	The motivation is the same as claim 5.
Regarding claim 17; Jung teaches a method of driving a display apparatus (a method for controlling a display apparatus as shown in Fig.1B), the method comprising:
outputting a driving signal to a display panel including a plurality of display areas overlapping a plurality of backlight sources (a gate driver IC 130 outputs gate signals to a plurality of gate lines GL1 to GLN, [0057]. The display panel comprises a backlight unit including a plurality of light sources, [0081]); and
outputting light to the display panel based on a backlight compensating signal having different compensating values according to a distance between a display panel driver and the display areas of the display panel ([0018,0027,0104-0106], a lookup table stores a plurality of backlight values 
Jung does not teach that the backlight compensating signal output to a corner of the display panel is based on a ratio of a luminance of a center of the display panel to a luminance of the corner of the display panel.
	Jeon teaches that the backlight compensating signal output to a corner of the display panel is based on a ratio of a luminance of a center of the display panel to a luminance of the corner of the display panel ([0088], a dimming value for an abnormal block can be calculated as:

    PNG
    media_image4.png
    90
    386
    media_image4.png
    Greyscale

Therefore, a dimming value for the corner block B57 = (LB57/LB34)*α; 
where LB34 is a brightness of the corner block B57; LB57 is a brightness of the center block B34 and α is a dimming value for the reference block RB).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jung of driving a backlight of a LCD display to include the method of 
Regarding claim 20; Jung and Jeon teach the method of claim 17 as described above. Jung further teaches that a higher intensity backlight compensating signal is applied to a first display area of the plurality of display areas that is relatively further from the display panel driver than a second display area of the plurality of display areas that is relatively closer to the display panel driver ([0016,0025,0100], the brightness of the backlight supplied to the backlight unit increases in a direction away from the gate driver IC. In other words, a display area farther from the gate driver IC 130 would have a higher backlight brightness than a display area closer to the gate driver IC 130).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. 2016/0365051 A1) in view of Jeon (US Pub. 2018/0061330 A1) as applied to claim 5 above; further in view of Hussain et al. (US Pub. 2017/0208661 A1).
Regarding claim 16; Jung and Jeon teach the display apparatus of claim 5 as described above. Jung further teaches that a backlight driver (a backlight driver 170, Fig.2) connected to the backlight unit (backlight unit 160) and outputting a backlight driving voltage to the backlight unit ([0081]).
Jung and Jeon do not explicitly teach that the backlight driver includes the luminance compensating part.
Hussain teaches that the backlight driver includes the luminance compensating part (Fig.6, [0071], a backlight driver chip 44 stores amplitude correction factor in a lookup table and applies the lookup table to PWM output signal to generate corrected brightness signal to control the backlight 42).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jung and Jeon to include the teaching of Hussain of providing a lookup table in a backlight driver chip to correct brightness of a backlight. Accordingly, the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. 2016/0365051 A1) in view of Jeon (US Pub 2018/0061330 A1) as applied to claim 17 above; further in view of Fujioka et al. (US Pub. 2011/0050738 A1).
Regarding claim 18; Jung and Jeon teach the method of claim 17 as described above. Jung and Jeon do not teach receiving an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode, and wherein the backlight compensating signal is selectively generated when the operation mode is the night mode.
	 Fujioka teaches that receiving an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode, and wherein the backlight compensating signal is selectively generated when the operation mode is the night mode ([0147], the instrument panel control system 117 receives information concerning ambient brightness detected by an illumination sensor to determine whether an LCD display is operating in a day mode or a night mode based on comparing the detected ambient brightness with a threshold. A backlight control signal instructing a day mode or a night mode is sent to a backlight driving circuit 15 (Fig.1) to control the backlight. Para. [0150,0151], in the day mode, the backlight irradiates the LCD 111 with light at its full power. In the night mode, the luminance of the backlight is reduced to 50%).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jung and Jeon to include the method of Fujioka of adjusting a brightness of a backlight in a day mode and a night mode. The motivation would have been in order to reduce power consumption and to enable a user to see images in a day/night mode comfortably.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub. 2016/0365051 A1) in view of Jeon (US Pub 2018/0061330 A1) as applied to claim 17 above; further in view of Hasegawa (US Pub. 2008/0284721 A1).
Regarding claim 19; Jung and Jeon teach the method of claim 17 as described above. Jung and Jeon do not teach comparing a target luminance of an image displayed on the display panel to a threshold luminance, wherein the backlight compensating signal is selectively generated when the target luminance of the image displayed on the display panel is less than the threshold luminance.
	Hasegawa teaches comparing a target luminance of an image displayed on the display panel to a threshold luminance, wherein the backlight compensating signal is selectively generated when the target luminance of the image displayed on the display panel is less than the threshold luminance ([0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight ([0010-0012,0065,0072])).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jung and Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US Pub 2008/0309611 A1) discloses a method of detecting luminance values of plurality of display areas and determining a variance or abnormality ([0032]).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691